Title: To James Madison from Samuel Dexter, 21 April 1801 (Abstract)
From: Dexter, Samuel
To: Madison, James


21 April 1801, Treasury Department. Returns letter of Mr. Barnes and recommends immediate appointment of collector in newly created customs district. Notes that “it is usual” for commissions to pass through Treasury Department so that necessary instructions accompany them.
 

   
   RC (DNA: RG 59, ML). 1 p.; in a clerk’s hand, signed by Dexter; docketed by Wagner as received the same day.



   
   In his 9 Apr. letter to Lincoln, David Leonard Barnes explained the circumstances of “Mr Jonathan Russell’s conduct in assuming the office of Collector of the new District of Bristol, without having received his Commission” (DNA: RG 59, LAR, 1801–9).


